Citation Nr: 0325383	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to a rating in excess of 30 percent for 
anxiety reaction.

4.  Entitlement to a rating in excess of 20 percent for 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active duty from February 
1963 to May 1969.  These matters come before the Board of 
Veterans' Appeals (Board) from a May 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania which, in pertinent part, 
denied service connection for bilateral hearing loss, and 
continued the ratings then assigned, 30 and 20 percent 
respectively, for the veteran's service-connected anxiety 
reaction and duodenal ulcer.  A Travel Board hearing was held 
at the RO before the undersigned in April 2003.  The matter 
of entitlement to service connection for left ear hearing 
loss will be addressed in a remand which follows this 
decision.


FINDINGS OF FACT

1.  Competent evidence reasonably establishes that the 
veteran's right ear hearing loss disability is related to 
service.

2.  The veteran's service-connected anxiety reaction produces 
of total occupational and social impairment.  

3.  The veteran's service-connected duodenal ulcer is no more 
than moderate; moderately severe duodenal ulcer, with anemia 
and weight loss or recurring episodes of incapacitating 
symptoms four or more times a year averaging 10 days in 
duration are not shown.  




CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2003).

2.  A 100 percent rating is warranted for the veteran's 
anxiety reaction.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2003).

3.  A rating in excess of 20 percent for duodenal ulcer is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  However, the Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are met with respect to the matters 
addressed on the merits below.  

Well-groundedness is no longer an issue, as the service 
connection claim for hearing loss has now been considered on 
the merits.  The veteran was notified why his claims were 
denied in rating decisions in May 2000 and in September 2001, 
as well as in a statement of the case (SOC) in October 2001.  
The SOC also outlined pertinent VCAA provisions.  The veteran 
was again notified why his claims were denied in a 
supplemental SOC (SSOC) in November 2002.  At a pre-hearing 
conference before the April 2003 hearing before the 
undersigned, it was established that the veteran had been 
provided notice of the VCAA.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records (including those obtained from the 
Social Security Administration (SSA)).  He has been afforded 
several VA examinations.  He has not identified any pertinent 
records which remain outstanding.  In sum, with respect to 
the matters addressed on the merits below, all of VA's due 
process, notice, and assistance duties, including those 
mandated by the VCAA, are met.

Factual Background

Right Ear Hearing Loss

The veteran contends that he has right ear hearing loss 
related to his period of service.  Specifically, he asserts 
that the hearing loss results from his being aboard a med-
evac plane which depressurized in December 1965.  

On December 1962 service enlistment examination, the 
veteran's right ear whispered voice hearing was normal.  In 
January 1966, no impairment of right ear hearing acuity was 
noted.  On October 1968 examination, right ear high frequency 
hearing loss was documented.  

A November 1998 VA consultation report shows a diagnosis of 
sensory neural hearing loss, bilateral, worse in the right 
ear than the left with history of old trauma.  Perforation of 
the right tympanic membrane was also noted.  

An April 1999 VA audiology evaluation note shows that the 
veteran gave a history of progressive right ear hearing loss 
since barotrauma in 1965 while in the military.  Severe right 
ear sensorineural hearing loss was diagnosed.

A November 1999 report of private examination, conducted in 
association with a Pennsylvania Bureau of Disability 
determination, shows a diagnosis of bilateral hearing loss.  

A May 2001 VA audiology evaluation note shows a diagnosis of 
severe right ear sensorineural hearing loss.  

On January 2002 VA ear disease examination, severe right ear 
sensorineural hearing loss was diagnosed.  The veteran 
reported suffering a right tympanic membrane perforation in 
1965; the membrane had healed without sequelae.  The veteran 
claimed that his hearing loss dated back to the time of the 
initial injury and had increased in severity over the years.  

On January 2002 VA audiologic evaluation severe right ear 
sensorineural hearing loss was diagnosed.  The veteran 
reported perforating his right tympanic membrane in 1965.  He 
also gave a history of noise exposure in service, and of some 
intermittent occupation-related noise exposure.  The examiner 
reviewed the veteran's service medical records, noting that 
right ear high frequency sensorineural hearing loss was 
present in October 1968.  Puretone testing showed impaired 
right ear hearing acuity, specifically puretone thresholds of 
80, 80, 75, 90 and 95 decibels for the right ear at the 500, 
1000, 2000, 3000, 4000, and 6000 hertz frequencies (speech 
recognition could not be tested because it was so poor).  The 
examiner opined that it was possible that at least some of 
the veteran's right ear high frequency hearing loss began 
during his military service.  

Anxiety Reaction

The veteran essentially argues that his service-connected 
psychiatric disorder has continued to worsen.  See letter 
from veteran, dated in October 1999.  

On January 2000 VA mental disorders examination the veteran 
informed he had been unemployed since 1998.  He reported 
problems with depression, lack of concentration, trouble 
sleeping, and poor appetite, but denied nightmares, 
flashbacks, startle response, or recurrent memories of 
Vietnam.  Examination showed the veteran to be oriented to 
time, place and person.  Speech was normal, and his mood was 
depressed and anxious.  His affect was congruent and range 
was normal.  Thought process was described as goal directed 
and coherent.  Insight was considered good.  Generalized 
anxiety disorder and dysthymia were diagnosed.  

In September 2001, a SSA Administrative Law Judge awarded the 
veteran disability benefits based on psychiatric evaluation 
that found the veteran was precluded from employment due to 
his anxiety disorder.  

On January 2002 VA mental disorders examination it was noted 
that the veteran had a significant history of medical 
problems (gastrointestinal, headaches, and hyperlipidemia) 
which seemed to contribute to his generalized anxiety 
disorder.  The examining psychologist observed that the 
veteran showed the whole gamut of generalized anxiety 
disorder symptoms, namely, restlessness, fatigue, 
irritability, muscle tension, and sleep disturbance.  He 
added that these symptoms caused significant impairment in 
social and occupational function, and that the veteran could 
not hold a job at the present time.  Examination revealed the 
veteran's affect was stable, and that he did not show signs 
of suicidal or delusional ideation.  Interpersonal problems 
were noted to be the cause of his being unable to secure 
employment.  Judgment and insight were described as fair.  No 
neuro-psychological deficits in language, memory or attention 
were shown.  Generalized anxiety disorder, severe with 
psychosomatics was diagnosed.  

An April 2003 VA psychological health progress note indicates 
that the veteran showed significant distress from his anxiety 
disorder, and that he was clearly impaired.  The examining 
psychologist pointed out that the veteran suffers from 
obsessive perfectionism, hypervigilance, impending feeling of 
doom, low self-esteem, shakiness, sleep disruptions, self-
loathing, concentration problems and memory failures.  

At his April 2003 hearing the veteran testified that he 
received VA outpatient psychiatric treatment on a monthly 
basis, and that while medication had been prescribed for 
treatment of his anxiety disorder, the medication did not 
provide any help.  He stated that he lived in a rural area 
and rarely saw any of his neighbors.  He preferred the 
isolation.  He stated that he last worked in 1995, and that 
he left that position because he had multiple sclerosis.  He 
also testified that he participated in limited school 
functions with his two children, and that he mostly watched 
television and read when his wife was away at work.  He 
claimed he had mood swings and uncontrollable crying 
episodes.  He usually slept 3 to 4 hours a night.  

Duodenal Ulcer

The veteran essentially argues that his service-connected 
gastrointestinal disorder has continued to worsen.  See 
letter from veteran, dated in October 1999.  

On September 1970 VA examination, history of antral ulcer 
(1967) and duodenal ulcer (February 1969) were diagnosed.  

On December 1975 VA examination, duodenal ulcer, symptomatic, 
not seen by X-ray was diagnosed.  VA upper gastrointestinal 
series results in December 1975 showed no evidence of ulcer.

On January 2000 gastrointestinal examination the veteran 
complained of recurrent heartburn and intolerance of 
medications with epigastric pain.  There was no significant 
history of weight loss or diarrhea.  A diagnosis was not 
provided.  

VA esophagogastroduodenoscopy (EGD) and flexible 
sigmoidoscopy were conducted in February 2000.  EGD findings 
included normal looking duodenum, mild gastritis, no bleeding 
ulcers, and a moderate-sized hiatal hernia.  Flexible 
sigmoidoscopy test results were described as normal.

On January 2002 gastrointestinal examination the veteran 
complained of severe abdominal pain several days each month.  
He appeared to be underweight.  The examiner described the 
veteran's appearance as thin and chronically ill.  No pallor 
or icterus was noted.  Abdomen examination revealed 
epigastric tenderness, no rebound and no hernia.  The 
examiner also noted that a possible diagnosis of gastrinoma 
existed, though unconfirmed.  

In April 2003 the veteran testified before the undersigned 
that he avoided eating spicy foods.  He reported constant 
abdominal pain.  He testified that he was not anemic, and 
that he weighed about 10 pounds less than he had one year 
ago.  He indicated that while he had no active ulcer 
disorder, he had experienced severe stomach pain which he 
described as incapacitating, for six months.  

Laws and Regulations

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. §§ 3.303, 3.304.  

With respect to the claim for service connection for right 
ear hearing loss, the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385, discussed below, then 
operates to establish when a hearing loss can be service 
connected.  Hensley, at 159.

The criteria for establishing disability due to impaired 
hearing may be met in any of the following ways:  (1)  when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 dB or greater, (2)  when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 dB or greater; (3)  or 
when speech recognition using the Maryland CNC Test is less 
than 94%.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Disability evaluations are determined by comparing the 
veteran's symptoms with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings under a 
particular diagnostic code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.

Under Code 9400, a 30 percent rating is warranted for 
generalized anxiety disorder when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

Under Code 7305, duodenal ulcer is rated 10 percent when 
mild, with recurring symptoms once or twice yearly; and 20 
percent when moderate, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  It is 
rated 40 percent when moderately severe, which is less than 
severe but with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  It is rated 60 percent when severe; pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114.




Analysis

Right Ear Hearing Loss

Examinations, including audiometry in January 2002, have 
established that the veteran has a right ear hearing loss 
disability by VA standards.  See 38 C.F.R. § 3.385.  The 
veteran alleges combat exposure to acoustic trauma.  The 
record shows that he was awarded a Combat Action Ribbon.  
Hence, combat exposure to acoustic trauma is established.  
Service medical records reflect a lessening in auditory 
acuity during service, a fact also noted by an audiological 
examiner.  The question remaining for resolution is whether 
the veteran's current right ear hearing loss disability may 
be related to the established noise trauma exposure in 
service.  

The matter of a nexus between current right ear hearing loss 
disability and service is a medical question.  In January 
2002, a VA audiologist, who examined the veteran and reviewed 
his file and medical and service history, opined that it was 
possible that at least some of the veteran's diagnosed right 
ear high frequency hearing loss began while he was in the 
military.  This opinion is the only recent competent evidence 
in the matter of a nexus between the veteran's right ear 
hearing loss disability and his service.  Inasmuch as it 
favors the veteran and is consistent with the fact that there 
was some degree of hearing acuity loss in service, all the 
elements necessary to establish entitlement to the benefit 
sought are met, and service connection for a right ear 
hearing loss disability is warranted.  

Anxiety Reaction

The Board finds that the psychiatric disability picture 
presented by the evidence in this case warrants the 
assignment of a 100 percent schedular rating.  A 100 percent 
evaluation is assigned when there is total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Although the veteran does not meet all the 
criteria for a 100 percent rating for anxiety reaction, the 
examining psychologist who conducted the recent January 2002 
VA examination opined, following a complete review of the 
veteran's medical history as well as complete examination of 
the veteran, that the veteran was essentially unable to work 
due to symptoms related to his generalized anxiety disorder. 
Another VA psychologist noted in April 2003 that the veteran 
was "significantly impaired."  It is also noteworthy (while 
not of itself dispositive) that SSA has determined that the 
veteran is unable to work due to the service connected 
psychiatric disability.  Accordingly, the Board finds that 
the veteran's psychiatric disability picture more nearly 
approximates the criteria for a 100 percent rating, 
warranting the assignment of such rating.  See 38 C.F.R. § 
4.7.  

Duodenal Ulcer

Following thorough review of the entire evidentiary record, 
it is the Board's judgment that a rating in excess of 20 
percent for duodenal ulcer is not warranted.  To warrant the 
next higher, 40 percent, rating, the evidence must show the 
disease is moderately severe, with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  Neither criterion is 
met.  While the veteran testified in April 2003 that he had 
lost about 10 pounds in the last year, he denied having 
anemia.  Also, while he testified that his ulcer caused six 
months of incapacitation, there is no competent (medical) 
evidence supporting such allegation.  It is noteworthy that 
he also testified in April 2003 that he did not have an 
active ulcer.  The Board parenthetically notes that on recent 
January 2002 VA gastrointestinal examination an ulcer 
disorder was not diagnosed.  There is no medical evidence of 
either anemia or of recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  The record is devoid of medical treatment 
records, such as outpatient records, which would support the 
requirements for a 40 percent rating.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, for rating purposes, these statements must 
be viewed in conjunction with the objective medical evidence 
and the pertinent rating criteria.  The medical evidence 
simply does not reflect symptoms consistent with more than 
moderate duodenal ulcer, and a higher rating is not 
warranted.


ORDER

Service connection for right ear hearing loss is granted.

A 100 percent rating is granted for anxiety reaction, subject 
to the regulations governing payment of monetary awards.

A rating in excess of 20 percent for duodenal ulcer is 
denied.


REMAND

Left ear sensorineural hearing loss was diagnosed on VA 
audiologic evaluation in January 2002; however, there is no 
nexus evidence linking this hearing loss to service.  
Furthermore, the veteran alleges that he was afforded a 
hearing test at the San Diego State College in 1968 [during 
service], at which time hearing loss was allegedly shown.  An 
attempt to obtain these records does not appear to have been 
undertaken.  If such records exist, they may contain 
information critical to the matter at hand, and must be 
secured.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact San Diego State College 
in an attempt to obtain any medical records 
associated with hearing testing afforded the 
veteran in 1968.  The efforts to secure such 
records should be documented.  

2.  If the records are obtained, and suggest that 
further development is indicated, such development 
should be accomplished.  
3.  After the development ordered above is 
completed, the RO should review the record and re-
adjudicate the claim of entitlement to service 
connection for left ear hearing loss.  If it 
remains denied, the RO should issue an appropriate 
SSOC, and give the veteran and his representative 
the requisite period of time to respond.  The case 
should then be returned to the Board, if in order, 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



